IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE
                                                                       FILED
                                              )                            July 1, 1998
                                              )
                                              )                       Cecil W. Crowson
IN THE MATTER OF:                             )                      Appellate Court Clerk
S.M.L., (DOB 12/26/88),                       )      Dickson Juvenile
C.B.L., (DOB 4/14/92),                        )      No. 07-93-017-CC
D.K.J., (DOB 5/8/93),                         )
                                              )      Appeal No.
       Children under the age of 18.          )      01A01-9710-JV-00596
                                              )
                                              )
                                              )


            OPINION ON PETITION FOR REHEARING


       C.L.H. has filed a timely Tenn. R. App. P. 39 petition for rehearing and a Tenn. R. App. P.
14 motion to consider post-judgment facts. She asserts that our original opinion filed on June 12,
1998 misapprehends material facts with regard to her more recent self-improvement efforts, and she
offers new evidence regarding her educational attainments and the stability of her living
environment.


       We have carefully considered this proffered evidence just as we carefully considered the
evidence in the record before us when we first decided this appeal. We neither discount nor hold for
naught C.L.H.’s efforts to stop the tailspin that her life has been in.        However, we must
counterbalance her efforts with the hard reality that the three children involved in this proceeding
were removed from her custody in July 1993. Between that time and the April 1997 juvenile court
hearing, she completely failed to demonstrate that she would be able to provide her children with a
safe and nurturing home environment. The Department of Children’s Services presented clear and
convincing evidence at the April 1997 hearing warranting the termination of C.L.H.’s parental rights
in accordance with Tenn. Code Ann. § 36-1-113(g)(3)(A) (Supp. 1997).


       Accordingly, we grant C.L.H.’s motion to consider post-judgment facts and deny her petition
for rehearing. We tax the costs of the petition for rehearing to the Department of Children’s
Services.




                                              _________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_________________________________
BEN H. CANTRELL, JUDGE


_________________________________
WILLIAM C. KOCH, JR., JUDGE




 -2-